Title: To George Washington from Thomas Jefferson, 16 December 1791
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Dec. 16. 1791.

Th: Jefferson presents his respects to the President, and sends a sketch of such a message as he thinks might accompany the statement from the Secretary at war. he does not know whether the President intended that an estimate of the next years operations should accompany it. but he thinks it a proper occasion to bring forward the preparations for the next year, and that it forms the safest ground for making the present communication.
